DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of a ratio of the minor dimension to the major dimension, and the claim also recites for a range for both minor and major dimensions which is the narrower statement of the range/limitation, e.g., the lower limit for the ratio (0.4) for the lower limit of the major dimension (8mmn), would result in a lower limit for the minor dimension (3.2mm) that is smaller than and outside the range recited for the minor dimension. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Similarly claim 12, recites for a range for the length and a range for the width of the flange which results to width to length ratio outside the recited range for the parent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gilly (6,601,838) in view of Simpson et al. (4,878,406 “Simpson”).

    PNG
    media_image1.png
    419
    322
    media_image1.png
    Greyscale
Gilly meets all of the limitations of claim 1, i.e., a hand tool comprising a first assembly including a first jaw 28 and a first handle 12 fixed to the first jaw, the first handle having a bore accommodating 44 at an end opposite the first jaw; a second assembly pivotally coupled to the first assembly, the second assembly including a second jaw 16 and a second handle 14 pivotally coupled to the second jaw; a link member 38 having a first end @46 axially movable along the first assembly and a second end pivotally coupled to the second assembly Fig. 1; and an adjustment member 44, 30 operable to axially move the first end of the link member along the first assembly to vary a distance between the first and second jaws, the adjustment member including an engagement surface 46 engageable with the first end of the link member, a shank 44 in threaded engagement with the bore, the shank defining a longitudinal axis, and a flange 30 extending from the shank opposite the engagement portion, the flange including a first side Fig. 2, a second side Fig. 2 opposite the first side, and an elongate opening Fig. 1 extending through the first and second sides, wherein the elongate opening defines a major dimension coaxial with the longitudinal axis Fig. 1 and a minor dimension Fig. 1 perpendicular to the longitudinal axis, wherein the major dimension is greater than the minor dimension, except for the size ranges recited for the elongated opening and the ratio thereof. 
Simpson teaches a screwdriver blade disclosing that a typical ¼ inch screwdriver has a blade length of about 0.25” or 6.35 mm 02:26. 
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size e.g., to form the minor dimension of about 8 mm and to form the major dimension of about 10, to allow the passage of the blade of a screwdriver in any orientation in view of Simpson, in adapting the tool for a particular application, and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 2, 9 and 11, PA (prior art, Gilly modified by Simpson) meets the limitations, i.e., the opening is sized to receive a correspondingly sized screwdriver shank therethrough; flat sides Figs. 1 and 2.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gilly in view of Bernstein et al. (8,176,814 “Bernstein”).
Gilly meets all of the limitations of claim 10, as described above, except for the type of material used for the jaws.
Bernstein teaches a pair of pliers made out of high-chrome alloy steel 09:60.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Gilly by forming the tool out of chrome alloy steel as taught by Bernstein for strength and durability.

Claims 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilly in view of Wasinger (8,328,170).
Gilly meets all of the limitations of claims 12 and 17, i.e., a hand tool comprising a first assembly including a first jaw 28 and a first handle 12 fixed to the first jaw, the first handle having a bore accommodating 44 at an end opposite the first jaw; a second assembly pivotally coupled to the first assembly, the second assembly including a second jaw 16 and a second handle 14 pivotally coupled to the second jaw; a link member 38 having a first end @46 axially movable along the first assembly and a second end pivotally coupled to the second assembly Fig. 1; and an adjustment member 44, 30 operable to axially move the first end of the link member along the first assembly to vary a distance between the first and second jaws, the adjustment member including an engagement surface 46 engageable with the first end of the link member, a shank 44 in threaded engagement with the bore, the shank defining a longitudinal axis, and a flange 30 extending from the shank opposite the engagement portion, the flange including a first side Fig. 2, a second side Fig. 2 opposite the first side, and an elongate opening Fig. 1 extending through the first and second sides, wherein the elongate opening defines a major dimension coaxial with the longitudinal axis Fig. 1 and a minor dimension Fig. 1 perpendicular to the longitudinal axis, wherein the major dimension is greater than the minor dimension, wherein the adjustment member 44, 30 defines an overall length measured from the engagement surface 46 to an end of the flange opposite the engagement surface Fig. 1, wherein the flange defines a thickness measured between the first and second sides Fig. 2, wherein the flange defines a flange length measured from the end of the flange to the shank Fig. 1, and wherein the 
    PNG
    media_image2.png
    241
    312
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    166
    333
    media_image3.png
    Greyscale
flange defines a flange width measured perpendicular to the thickness and the flange length Fig. 1, and Gilly in Fig. 1, partially shown here, clearly discloses a ratio of the flange length to the overall length to be between 0.2 and 0.7 about 0.5, except for a ratio of the flange width to the flange length to be between 0.4 and 1.4 (claim 12 and 17) and not disclosing a minor to major ratio of 0.4-0.9 (claim 17). 
Wasinger teaches a pair of pliers with a loop portion forming an oval shape flange 20 defining a ratio of width to length that is slightly less than one. Wasinger further discloses an oval opening defining a minor dimension less than a major dimension, defining a ratio larger than half and less than one. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Gilly with the oval shape flange and the oval shape opening as taught by Wasinger for esthetics and/or an alternative means of achieving the same results.
Regarding claims 13 and 14, PA (prior art, Gilly modified by Wasinger) meets the limitations, i.e., integrally formed flange; flat sides Figs. 1 and 2.
Regarding claims 18 and 20, PA meets the limitations, i.e., integrally formed single piece adjustment member; flat sides Figs. 1 and 2.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gilly in view of Bernstein and Lin (6,270,134).
Gilly meets all of the limitations of claim 19, as described above, except for the type of material used for the jaws and grips overmolded over the first and the second handle and for one of them to include a first material and a second softer material.
Bernstein teaches a pair of pliers made out of high-chrome alloy steel 09:60. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Gilly by forming the tool out of chrome alloy steel as taught by Bernstein for strength and durability.
Lin teaches dual layered hand grips for pliers and hand tools having two layers of hard 20 and softer material 30. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Gilly with the dual layered grips as taught by Lin for a secure and comfortable use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,492,911.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,207,394.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,261,323.
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the USP`911 claims 1-10,  USP`394 claims 1-20 and USP`323 claims 1-20, noted above meets all of the limitations of instant claims 1-20, except for that which is old (preferred range) and within the knowledge of one of ordinary skill in the art and in view of art cited above, since combining prior art elements according to known methods yields predictable results.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided double patenting rejection is overcome.
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, provided double patenting rejections is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
March 11, 2021						Primary Examiner, Art Unit 3723